DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103.
Claims 4-5, 7 and 9-12 are objected to.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, a period “.” is missing in claim 1, please add a period “.” at the end of claim 11.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. (US 2019/0393470), and further in view of Liu et al. (CN 215816176 U).
Regarding claim 1, In teaches an apparatus for detecting a voltage of a battery (e.g. figures 2-4 and 6, abstract, paragraph [0040]-[0041], sensor device 7 having voltage detection connectors 74A and 74B for detecting voltage of each cell of battery module 1), the apparatus comprising:
a voltage sensing portion configured to detect the voltage of the battery (e.g. figures 2-4 and 6, abstract, paragraph [0040]-[0041], sensor device 7 having voltage detection connectors 74A and 74B for detecting voltage of each cell of battery module 1);
a transmission wire connected to the voltage sensing portion to transmit the voltage of the battery, detected by the voltage sensing portion, to the outside of the apparatus (e.g. figures 2-4 and 6, abstract, paragraph [0040]-[0041], voltage detection lines 9 connected to sensor device 7 having voltage detection connectors 74A and 74B for detecting voltage of each cell of battery module 1);
a cover of covering a position in which the voltage sensing portion is connected to the transmission wire (e.g. figures 3 and 6, cable-side connector 91 has an outer cover as shown in figures 3 and 6 in a position in which sensor device 7 is connected to voltage detection lines 9); and 
However, In is silent with regard to a foam pad disposed inside the cover, formed of a material, a volume of which increases when heat is transferred thereto, and configured to expand, when the heat is transferred thereto, to prevent the heat from being transferred to the voltage sensing portion or the battery or to release a connection between the transmission wire and the voltage sensing portion.
Liu a foam pad disposed inside the cover, formed of a material, a volume of which increases when heat is transferred thereto, and configured to expand, when the heat is transferred thereto, to prevent the heat from being transferred to the voltage sensing portion or the battery or to release a connection between the transmission wire and the voltage sensing portion (e.g. figures 3-4, abstract, paragraph 4-5, sealing pad 3 with layer 4 having foam matter which expand and foam when more than a certain temperature to prevent pad 3 from heated and melted deformation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of In by applying the teaching of Liu to explicitly have a foam pad disposed inside the cover, formed of a material, a volume of which increases when heat is transferred thereto, and configured to expand, when the heat is transferred thereto, to prevent the heat from being transferred to the voltage sensing portion or the battery or to release a connection between the transmission wire and the voltage sensing portion, for the purpose of protecting the cover form damages from heated due to high temperature (e.g. Liu, e.g. abstract, paragraph 4-5).
Regarding claim 2, combination of In and Liu teaches further including: a connector connecting the transmission wire to the voltage sensing portion (e.g. In, figures 2-4 and 6, connectors 74A and 74B or cable-side connector 91).
Regarding claim 3, combination of In and Liu teaches wherein the cover is positioned to cover a place in which the connector is connected to the transmission wire (e.g. In, figures 2-4 and 6, the cover of cable-side connector 91).

Regarding claim 6, combination of In and Liu teaches wherein a pair of foam pads is respectively disposed at first and second sides inside the cover (e.g. Liu, figures 3-4, abstract, paragraph 4-5, sealing pad 3 with layer 4 used to disposed on all sides of the cover of cable-side connector 91 of In as a result of the combination of In and Liu).
Regarding claim 8, combination of In and Liu teaches wherein the cover includes a fixing portion of fixing the cover to the voltage sensing portion (e.g. In, figures 2-4 and 6, cover of cable-side connector 91 has a fixing portion because cable-side connector 91 is fixed to connectors 74A or 74B ).
Allowable Subject Matter
Claims 4-5, 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858